DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the 112(a) rejection of Claim 17 is improper since one of ordinary skill in the art to include a housing to protect devices used in pharmaceutical technologies.
In response, the Examiner respectfully disagree. An inspection of the Applicant’s drawing is incredibly lacking regarding how one of ordinary skill in the art would implement a housing to the device illustrated in fig.1. 
Applicant argues that the prior art does not teach the limitations of Claim 1.
In response, the Examiner respectfully disagree. The rejection is repeated herein:
Regarding Claim 1, Pinto discloses an apparatus for counting discrete objects, said apparatus comprising: (a) a hopper (12) ; an incline feeder (18) containing an inlet and an outlet (fig.2); (c) a single optical zone (20,22,24,26) that allows detection of the discrete objects entering from the feeder outlet; and (d) a controller (44) which provides the count of the discrete objects; (e) a screen (32) for displaying the count of the discrete objects; wherein the outlet of the incline feeder (18) is arranged orthogonally (the outlet of the feeder 18 is a 2-dimensional surface and clearly has portions arranged orthogonally to the optical zone; this can be easily seen in fig.2) to the optical zone (20,22,24,26).
The prior art clearly teaches all these limitations.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a plethora of elements/configuration that were recited in the claim 17 and in the other claims as well as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Particularly, Claim 17 recites “enclosed within a housing”, and the housing is minimally mentioned in the disclosure without any illustration or explanation regarding how it is configured in relation to the counting apparatus.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, it is still very unclear what Claim 14 refers to; thus, no assessment regarding the prior art can be made.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pinto et al. (US 5,768,327).
Regarding Claim 1, Pinto discloses an apparatus for counting discrete objects, said apparatus comprising: (a) a hopper (12) ; an incline feeder (18) containing an inlet and an outlet (fig.2); (c) a single optical zone (20,22,24,26) that allows detection of the discrete objects entering from the feeder outlet; and (d) a controller (44) which provides the count of the discrete objects; (e) a screen (32) for displaying the count of the discrete objects; wherein the outlet of the incline feeder (18) is arranged orthogonally to the optical zone (20,22,24,26).
Regarding Claim 2, Pinto discloses wherein the incline feeder further comprising of a safety cover (18a,18b).
Regarding Claim 3, Pinto discloses wherein the optical zone (20,22,24,26) comprises of a source side (20,22) and a receiver side (24,26).
Regarding Claim 12, Pinto discloses a method of counting discrete objects using the apparatus of claim 1, comprising the steps of: (i) inputting the discrete objects into the hopper (12); (ii) passing the discrete objects through the incline feeder (18) such that they enter into the optical zone (20,22,24,26); (iii) optical zone (20,22,24,26) sensing the entering discrete object and transmitting a signal to the controller (44); (iv) displaying the count on a screen (32); (iv) dispensing the counted discrete objects.
Regarding Claim 13, Pinto discloses, wherein the discrete objects are tablets, capsules or other small pharmaceutical products (fig.1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5,7 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 5,768,327) in view of Utukuri et al. (US 2012/0267541).
Regarding Claim 4, Pinto does not disclose wherein the source side comprises of a linear radiation source.
Utukuri discloses wherein the source side comprises of a linear radiation source (para.0040- 0041). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Pinto with wherein the source side comprises of a linear radiation source since it is a very well-known optical sensor configuration in the art.
Regarding Claim 5, Pinto does not disclose wherein the linear radiation source may be visible, ultraviolet or infra-red light.
Utukuri discloses wherein the linear radiation source may be visible, ultraviolet or infra-red light (para.0040). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Pinto with wherein the linear radiation source may be visible, ultraviolet or infra-red light since it is a very well-known optical sensor configuration in the art.
Regarding Claim 7, Pinto does not disclose wherein the linear radiation source maybe filtered on the source side and/or the receiver side; wherein such filtration decreases optical noise, duplicate counting of a discrete object, polarized light, infra-red light, visible light and variety of transmission bands.
Utukuri discloses wherein the linear radiation source maybe filtered on the source side and/or the receiver side; wherein such filtration decreases optical noise, polarized light, infra-red light, visible light and variety of transmission bands (para.0011). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Pinto with wherein the linear radiation source maybe filtered on the source side and/or the receiver side; wherein such filtration decreases optical noise, duplicate counting of a discrete object, polarized light, infra-red light, visible light and variety of transmission bands since it is a very well-known optical sensor configuration in the art.
Claims 6,8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 5,768,327) in view of Utukuri et al. (US 2012/0267541) in view of Silverbrook et al. (US 7,086,644).
Regarding Claim 6, Pinto does not disclose wherein the receiver side comprises of: (a) a lens; and (b) an image sensor; wherein the lens projects images of the discrete objects to the image sensor and wherein the image sensor sends a signal to the controller.
Silverbrook discloses a lens (23); and (b) an image sensor (C4:L40-50); wherein the lens projects images to the image sensor and wherein the image sensor sends a signal to the controller (351). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Pinto with wherein the receiver side comprises of: (a) a lens; and (b) an image sensor; wherein the lens projects images of the discrete objects to the image sensor and wherein the image sensor sends a signal to the controller since it is a very well-known imaging processing method in the art.
Regarding Claim 8, Pinto does not disclose wherein the receiver side comprises of a large image sensor, wherein the large image sensor detects the shadows of the discrete objects projected onto it, and sends the signal to the controller.
Silverbrook discloses an image sensor (C4:L40-50), wherein the image sensor detects the shadows projected onto it (from lens 23), and sends the signal to the controller. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Pinto with wherein the receiver side comprises of a large image sensor, wherein the large image sensor detects the shadows of the discrete objects projected onto it, and sends the signal to the controller since it is a very well-known imaging processing method in the art and merely provides the capability of further processing the images effectively.
Regarding Claim 9, Pinto does not disclose, wherein the large image sensor has the same width as that of the feeder outlet.
Silverbrook discloses an image sensor (C4:L40-50), wherein the image sensor detects the shadows projected onto it (from lens 23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Pinto with wherein the large image sensor has the same width as that of the feeder outlet in order to efficiently have an imaging detection mechanism to capture any pills/tablets released out of the feed. Moreover, since it is a very well-known imaging processing method in the art and merely provides the capability of further processing the images effectively.
Regarding Claim 10, although Pinto does not explicitly disclose wherein the controller (44) may be used in combination with a software, it would be obviously inherent for a controller to be used with a software since an algorithmic software has to be preprogrammed in order for the controller to execute a set of actuated commands.
Regarding Claim 11, Pinto discloses wherein the controller (44) controls the number of discrete objects and displays the number of discrete objects on a screen (32).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651